Detailed Action
Summary
1. This office action is in response to the application filed on January 29, 2020. 
2. Claims 1-16 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 1/29/2020 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 05/06/2021 and 03/04/2020 are is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
7. Claims 4 and 7 are objected to because of the following informalities: 
Claim 4 recite “an estimated generated power” in line 4 should be “the  estimated generated power”. 
Claim 7 recite “the generated power” and “the operational power” in lines 1-2. There is insufficient antecedent basis for this claim limitation.
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,4,7-9 and 12-16 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by MABUCHI “JP2014180182”. 
In re to claim 1, Mabuchi disclose a solar power generation system comprising (Fig.1 shows the solar cell system includes a solar cell array 200 and a power conditioner 10, see parag.0011,  lines 1-2. Figs. 1-4 are considered as same embodiment ): a solar panel (solar cell array 200); a Photovoltaic (PV) converter connected to the solar panel (a booster circuit 20 connected to solar array 200); an inverter (inverter 40 ) that converts a direct-current voltage output from the PV converter to an alternating-current voltage (inverter 40 is configured to convert DC into AC; a first relay (a relay 50. The first top relay or coupled to the positive terminal of power conditioner 10 ) that connects and disconnects the inverter to and from a first alternating-current load, to which the alternating-current voltage is supplied (relay 50 is configured to connect and disconnect invert to and from power supply 300, see parag.0029, lines 1-4); 
a controller (Fig. 3 shows The control device 100 includes a control unit 102, a relay control unit 104, and a start determination unit 106, see parag.0028, lines 1-2) that controls the PV converter and the inverter (Fig, 3 controller are configured to control the booster 20 and inverter 40 ); and 
a DC-DC converter that converts the direct-current voltage output from the PV converter into a drive voltage of the controller (the power supply 60 uses drive power from the solar cell array 200 to generate drive power for driving the control device 100, see parag.0036, lines 5-7. Examiner noted that the power supply 60 is coupled to the booster circuit 20 which boosts the DC voltage received from the solar cell array 200, thus power supply 60 is receiving DC current and considered as DC-DC converter to supply power to controller 100.); wherein in a start process (Fig.4 shows The control device 100 receives the power from the power supply 60 and starts up (S102) and Fig.3 shows start-up determination unit) , the controller causes an impedance of the DC-DC converter to change (Fig.1 shows the power supply 60 is connected to the output side of the booster circuit 20 and uses drive power from the solar cell array 200 to generate drive power for driving the control device 100. Examiner noted that the power supply 60 is connected to the output side of the booster thru wire and any wire has its own impedance or resistance of the current flow) , detects an input voltage (voltage sensors 12 ) and an input current (current sensors 14 ) of the PV converter or an output voltage (voltage sensors 16)  and an output current (current sensors 18 ) of the PV converter, and at least determines whether or not the first relay is to be in a close state according to those values (see parag.0038, lines 1-13 and see FIG. 4 is a flowchart showing a procedure in which the control device 100 performs the activation determination of the power conditioner 10).  
In re to claim 2, Mabuchi disclose (Figs. 1-4), wherein the first alternating-current load (power supply 300 or load 310)  is connected to a power system (power conditioner 10)  
In re to claim 4, Mabuchi disclose (Figs. 1-4), wherein the controller (controller 100) estimates a generated power of the solar panel from the input voltage (voltage sensor 12) and the input current (current sensor 14) of the PV converter or the output voltage (voltage sensor 16) and the output current (current sensor 18) of the PV converter, compares an estimated generated power with an operational power (controller 10 is configured to compare the potential difference between both ends of the solar cell array 200) , and determines whether or not the first relay or the second relay is to be in the close state (Fig. 2 and 4 shows flow chart the system determine the relay to be open and closed)  
In re to claim 7, Mabuchi disclose (Figs. 1-4), wherein when the generated power of the solar panel is less than the operational power ( ), the controller deactivates the FV converter and outputs, to the direct-current voltage bus, a direct-current voltage based on a storage voltage of the electric storage device by activating the bidirectional DC-DC converter.  
In re to claim 12, Mabuchi disclose (Figs. 1-4),, wherein the PV converter is a step-up chopper circuit (a booster circuit 20)  that operates based on a control signal received from the controller (controller 100).  
In re to claim 14, Mabuchi disclose (Figs. 1-4),,, wherein the first relay and the second relay (relay 50 includes top and bottom relay) are both normally open electromagnetic relays (relay 50 is an blocking unit and normally open).  
In re to claim 8, Mabuchi disclose a power conditioner that converts a direct-current voltage input from a solar panel into an alternating-current voltage and outputs to a first alternating-current load (Fig.1 shows the solar cell system includes a solar cell array 200 and a power conditioner 10 convert DC voltage inputted from solar cell 200 into  inverter 40 to deliver to the power system 300, see parag.0011,  lines 1-2. Figs. 1-4 are considered as same embodiment ): a solar panel (solar cell array 200); 
the power conditioner (power conditioner 10 ) comprising
a Photovoltaic (PV) converter connected to the solar panel (a booster circuit 20 connected to solar array 200); an inverter (inverter 40 ) that converts a direct-current voltage output from the PV converter to an alternating-current voltage (inverter 40 is configured to convert DC into AC; a first relay (a relay 50. The first top relay or coupled to the positive terminal of power conditioner 10 ) that connects and disconnects the inverter to and from a first alternating-current load, to which the alternating-current voltage is supplied (relay 50 is configured to connect and disconnect invert to and from power supply 300, see parag.0029, lines 1-4); 
a controller (Fig. 3 shows The control device 100 includes a control unit 102, a relay control unit 104, and a start determination unit 106, see parag.0028, lines 1-2) that controls the PV converter and the inverter (Fig, 3 controller are configured to control the booster 20 and inverter 40 ); and 

a DC-DC converter that converts the direct-current voltage output from the PV converter into a drive voltage of the controller (the power supply 60 uses drive power from the solar cell array 200 to generate drive power for driving the control device 100, see parag.0036, lines 5-7. Examiner noted that the power supply 60 is coupled to the booster circuit 20 which boosts the DC voltage received from the solar cell array 200, thus power supply 60 is receiving DC current and considered as DC-DC converter to supply power to controller 100.); wherein in a start process (Fig.4 shows The control device 100 receives the power from the power supply 60 and starts up (S102) and Fig.3 shows start-up determination unit) , the controller causes an impedance of the DC-DC converter to change (Fig.1 shows the power supply 60 is connected to the output side of the booster circuit 20 and uses drive power from the solar cell array 200 to generate drive power for driving the control device 100. Examiner noted that the power supply 60 is connected to the output side of the booster thru wire and any wire has its own impedance or resistance of the current flow) , detects an input voltage (voltage sensors 12 ) and an input current (current sensors 14 ) of the PV converter or an output voltage (voltage sensors 16)  and an output current (current sensors 18 ) of the PV converter, and at least determines whether or not the first relay is to be in a close state according to those values (see parag.0038, lines 1-13 and see FIG. 4 is a flowchart showing a procedure in which the control device 100 performs the activation determination of the power conditioner 10).  
In re to claim 9, Mabuchi disclose (Figs. 1-4), wherein the first alternating-current load (power supply 300)  is connected to a power system (power conditioner 10)  
In re to claim 13, Mabuchi disclose (Figs. 1-4),, wherein the DC-DC converter (power supply 60) is defined by a step-down circuit (the power supply 60 is connected to the output side of the booster circuit 20, and generates, from the DC voltage extracted from the booster circuit 20, power indicating a predetermined voltage to be supplied to the control device 100, and generates the generated power as a controller Supply to 100.  Examiner noted that a predetermined voltage to be supplied to the control device 100 is referred to “reduced voltage or lower voltage or suitable voltage” which is appropriate voltage to operate /run the controller 100, thus equivalent to step down circuit)
In re to claim 15, Mabuchi disclose (Figs. 1-4), further comprising: a first voltage sensor (voltage sensor 12) connected between input terminals of the PV converter (booster 20) and outputs a signal associated with an input voltage of the PV converter to the controller (controller 100); and a second voltage sensor (voltage sensor 16) connected to the DC-DC converter (power supply 60. Examiner noted that the power supply 60 is coupled to the booster circuit 20 which boosts the DC voltage received from the solar cell array 200, thus power supply 60 is receiving DC current and considered as DC-DC converter to supply power to controller 100).  
In re to claim 16, Mabuchi disclose (Figs. 1-4),, further comprising: a first current sensor installed between a positive- electrode terminal of the solar panel and the PV converter (current sensor 14); and 52a second current sensor installed after the PV converter (current sensor 18 installed after boost circuit 20).
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MABUCHI “JP2014180182” in view of YOSHITAKE “JP2013102631”.
In a combination of re to claims 3 and 10, Mabuchi disclose (Figs. 1-4), further comprising:  48a second relay (a relay 50. The bottom relay or coupled to the negative terminal of power conditioner 10 ) that connects and disconnects the inverter (inverter 20) to and from a second alternating-current load, to which the alternating-current voltage is supplied.
Mabuchi discloses the second relay and inverter but having failing a second alternating-current load, to which the alternating-current voltage is supplied.
However, Yoshitake teaches power conditioner for solar power generation (Fig. 1) having a second alternating-current load, to which the alternating-current voltage is supplied  (Fig. 1 shows relay 57 is coupled to the household electric appliances 55a, 55b ) .
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the solar power generation system of Mabuchi to include the household electric appliances 55a, 55b as taught by Yoshitake in order to provide multilevel alternative current at the output  which help the user to obtain multilevel operation, thus advantage of improved efficiency and reliability of the system.
10. Claims 6 and 11 rejected under 35 U.S.C. 103 as being unpatentable over MABUCHI “JP2014180182” in view of Chen “20170179723”.
In a combination re to claims 6 and 11, Mabuchi disclose (Figs. 1-4), further comprising: a bidirectional DC-DC converter, a first terminal of the bidirectional DC-DC converter being connected to a direct- current voltage bus arranged between the PV converter and the inverter (boost converter 20 and inverter 40 are coupled to the positive and negative terminal of the bus); and an electric storage device connected to a second terminal of the bidirectional DC-DC converter. 
Mabuchi discloses direct- current voltage bus arranged between the PV converter and the inverter but having failing a bidirectional DC-DC converter, a first terminal of the bidirectional DC-DC converter being connected to a direct- current voltage bus  and an electric storage device connected to a second terminal of the bidirectional DC-DC converter. 
However, Chen  teaches a clustered energy-storing micro-grid  (Fig. 2) having a bidirectional DC-DC converter, a first terminal of the bidirectional DC-DC converter being connected to a direct- current voltage bus arranged between the PV converter and the inverter (Fig. 2 shows a first terminal of a bidirectional DC converter 47 is coupled be DC/DC coverer 46 and DC/AC converter and a second terminal of bidirectional DC converter 47 is coupled to clustered energy-storing device 44) .
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the solar power generation system of Mabuchi to include a bidirectional DC-DC converter 47 and cluster energy storing device 44as taught by Chen in the bidirectional DC converter 47 transmits DC power to the DC/AC converter 49 for conversion into AC power to meet the other portion of power requirement of the loads 3, thereby compensating for the inadequacy of power supplied by the solar power generation device 41, thus compensating for the inadequacy of power supplied  improved efficiency and reliability of the system, see parag.0045, lines 3-6
 In re to claim 7, Mabuchi disclose (Figs. 1-4), wherein when the generated power of the solar panel is less than the operational power, the controller deactivates the PV converter and outputs (when the voltage output from the booster circuit is smaller than the upper limit voltage higher than the reference voltage, the start determination unit electrically disconnects between the inverter and the system power supply or load via the cutoff unit, see parag.0005, lines 1-5 ), to the direct-current voltage bus (boost converter 20 and inverter 40 are coupled to the positive and negative terminal of the bus).
Mabuchi discloses the generated power of the solar panel is less than the operational power, the controller deactivates the PV but having failing a direct-current voltage based on a storage voltage of the electric storage device by activating the bidirectional DC-DC converter.
However, Chen  teaches a clustered energy-storing micro-grid  (Fig. 2) having a direct-current voltage based on a storage voltage of the electric storage device by activating the bidirectional DC-DC converter (in case of insufficient renewable energy-derived power, the clustered energy-storing device 44 will release power, and then the bidirectional DC converter 47 transmits DC power to the DC/AC converter 49 for conversion into AC power to supplement the aforesaid insufficient other portion of the power consumption requirement while the solar power generation device 41 is supplying power to the loads 3, see 0043, lines 7-10) .
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the solar power generation system of Mabuchi to include a bidirectional DC-DC converter 47 and cluster energy storing device 44as taught by Chen in the bidirectional DC converter 47 transmits DC power to the DC/AC converter 49 for conversion into AC power to meet the other portion of power requirement of the loads 3, thereby compensating for the inadequacy of power supplied by the solar power generation device 41, thus compensating for the inadequacy of power supplied

Allowable Subject Matter
11. Claim 5 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 5, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “controller includes a primary control circuit that performs the start process, a first control circuit that controls the PV converter, and a second control circuit that controls the inverter; the DC-DC converter includes a primary converter that generates a drive voltage of the primary control circuit, a first converter that generates a drive voltage of the first control circuit, and a second converter that generates a drive voltage of the second control circuit; and the primary control circuit controls activation and deactivation of the first converter and the second converter, the primary control circuit causing the impedance of the DC-DC converter to change in the start process by at least controlling activation and deactivation of the first 49converter”.
Examiner Notes
12. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839